The award of the Department of Industrial Relations was authorized by the evidence.
The motion to dismiss the writ of error is without merit.
        DECIDED SEPTEMBER 26, 1939. REHEARING DENIED DECEMBER 13, 1939.
1. Mrs. R. R. Rosson filed her claim with the Department of Industrial Relations against George Rosson, doing business as the Rosson Welding Company, because of the death of her husband. The Bituminous Casualty Company was also made a party as an alleged insurer. The insurer denied liability on the ground that there was no policy of insurance in force at the time of the injury. An award was made giving compensation to the claimant against the employer and finding that there was no liability against the alleged insurer. The claimant excepted to the order of the superior court affirming this award. A careful reading of the record convinces us that the award made by the Department of Industrial Relations was supported by evidence and the court did not err in affirming the same.
2. The motion to dismiss the writ of error is denied. The fact that an award is made against an employer, but in favor of the alleged insurer on the ground that there was no valid contract of insurance between employer and insurance company at the time of the injury, will not prevent such claimant from bringing the case to this court to test the correctness of the rulings of the Department of Industrial Relations and the superior court.Atlanta Home Builders Co. v. Metropolitan Casualty Ins. Co.,49 Ga. App. 241 (2) (175 S.E. 22).
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.